Citation Nr: 0421607	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
September 1945 and was awarded the Combat Infantry Badge and 
Purple Heart Medal.  The veteran died in June 2001.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to the benefits sought.  
The appellant subsequently perfected this appeal.

In a June 2002 rating decision, the RO deferred the issue of 
entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 2002).  Because 
this case involved a situation where the veteran was not 
rated totally disabled for a continuous period of at least 10 
years prior to death, or at least 5 years from the veteran's 
release from active duty, it was subject to a temporary stay.  
See National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay on "hypothetical entitlement" claims 
has since been lifted, although the stay on processing 
appeals relating to entitlement to DIC benefits under 
38 U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim that was finally decided during the veteran's 
lifetime on the grounds of new and material evidence is 
continued.  See National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II).  The matter is therefore referred to 
the RO for further development. 




FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained the 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2.  At the time of his death in June 2001, the veteran was 
service-connected for residuals of cold injury, right foot 
(50 percent); residuals of cold injury, left foot (50 
percent); scar, residuals of shell fragment wounds, left 
anterior axillary fold (0 percent); scar, residuals of skin 
graft, donor site left thigh (0 percent); peripheral 
neuropathy of right lower extremity (40 percent); peripheral 
neuropathy of left lower extremity (40 percent); and squamous 
cell carcinoma of the lower extremities (50 percent); basic 
eligibility to Dependents' Educational Assistance was also 
granted; all of the above effective from January 1998.

3.  The Certificate of Death reflects that the veteran died 
in June 2001 and lists the immediate cause of death as 
coronary artery disease and ischemic cardiomyopathy.

4.  There is no evidence of heart disease during service or 
atherosclerosis within one year after discharge from service 
and there is no competent medical evidence of record 
suggesting a relationship between the veteran's heart disease 
and his active military service.

5.  The preponderance of the evidence is against a finding 
that the veteran's service connected disabilities either 
caused or contributed substantially or materially to cause 
his death. 

6.  The veteran was honorably discharged from active duty, 
and had a permanent total service-connected disability at the 
time of his death.




CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service, did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2003).

2.  The appellant's eligibility for Dependents' Educational 
Assistance is established.  38 U.S.C.A. § 3500 et seq. (West 
2002); 38 C.F.R. § 3.807 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App June 24, 2004), that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the appellant was notified of the VA's 
responsibilities versus her responsibilities in the 
development of her claims in an October 2001 letter.  She was 
notified of the laws and regulations regarding service 
connected death benefits, as well as the substance of 
regulations implementing the VCAA in a September 2002 
statement of the case (SOC).  

The appellant has been adequately informed as to the type of 
evidence that would help substantiate her claims.  The 
October 2001 letter and the September 2002 SOC informed the 
appellant of the type of evidence necessary to substantiate 
her claims, and informed her that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
These documents also advised the appellant of the evidence of 
record and of the reasons and bases for the decision.  The 
October 2001 letter asked the appellant to tell VA about any 
other records that might exist to support her claims, and the 
Board finds that the appellant was otherwise fully notified 
of the need to give VA any evidence pertaining to her claims.

In this case, VCAA notice was provided to the appellant prior 
to the June 2002 RO adjudication on the merits, and thus, the 
timing of the notice does comply with the express 
requirements of Pelegrini.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this point is not prejudicial to the 
appellant.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the appellant's claims, VA treatment records, service 
medical records and private medical records pertinent to the 
veteran have been obtained.  

The appellant has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of service connection 
for the cause of the veteran's death and dependents' 
educational assistance benefits would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

Processing examination dated in April 1945 showed normal 
cardiovascular and nervous systems.  In September 1945, the 
Medical Board found the veteran to be unfit for military 
service because of bilateral trench foot, a disability 
determined to be incurred during combat.  Following 
discharge, a rating decision dated in the same month granted 
service connection for bilateral trench foot, assigning a 50 
percent disability rating.  

In July 1958, the veteran presented himself for a VA 
examination.  Diagnosis was bilateral immersion foot, 
moderately symptomatic.

In March 1985, the veteran underwent left heart 
catheterization with left ventriculography and selective 
coronary arteriograms.  A mitral valve replacement was then 
performed due to severe mitral regurgitation.  There was no 
evidence of aortic valve or coronary artery disease.  The 
veteran also underwent a split-thickness skin graft due to 
chronic ulcer of left medial malleolus.  

In May 1985, the veteran presented himself for a VA 
examination.  He complained of ulcers on his legs and ankles.  
Diagnosis was bilateral severe, chronic immersion foot and 
recent mitral valve prolapse secondary to congestive heart 
failure.

The veteran was hospitalized in August 1985 due to an area of 
unstable ulceration in the left ankle.  He underwent 
debridement and a mesh graft from the left thigh to the left 
malleolar area.

In July 1987, the veteran underwent a special cardiovascular 
and peripheral vascular VA examination.  Diagnosis was 
postoperative status replacement mitral valve with 
prosthesis, essential hypertension, venous insufficiency of 
the lower extremities, bilateral hallux valgus deformity, and 
residuals of frozen feet.  The examiner noted that these 
findings were consistent with long standing chronic venous 
insufficiency of the lower extremities.  There was also 
evidence of arteriosclerosis of the peripheral arteries.  The 
examiner noted the veteran's trench foot might have been a 
factor in his venous stasis. 

Private treatment records dated from 1997 to 1998 from the 
Wound Care Center show treatment for ulcers on the lower left 
extremity.

According to a January 1998 private medical statement, Dr. 
Rivera discussed the veteran's exposure to extreme cold 
temperatures while in service.  He concluded that the 
veteran's squamous cell carcinoma of the legs and peripheral 
vascular disease and peripheral neuropathy were secondary to 
his feet problems.

In April 1998, the veteran underwent a VA Cold Injury 
Protocol examination.  The examiner stated that the veteran's 
peripheral vascular disease, peripheral neuropathy with the 
development of chronic vascular ulcers of his left lower 
extremity, and squamous cell carcinoma were secondary to his 
cold injury during World War II.

In his September 2001 medical statement, Dr. Rivera stated 
that it is as likely as not that the veteran's peripheral 
vascular disease contributed to the veteran's death. 

A February 2002 VA examiner was asked to provide an opinion 
as to whether the veteran's death was caused by any service-
connected disability.  The examiner stated that any 
relationship between the veteran's peripheral vascular 
disease and cold injury residuals and heart disease would be 
pure medical speculation.  The examiner was unaware of any 
medical evidence suggesting that cold injury-induced blood 
vessels or nerve disease in the extremities affects the 
arteries and/or muscles of the heart. 

Analysis

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Where heart disease becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran died in June 2001 at his private residence.  The 
certificate of death lists the immediate cause of death as 
coronary artery disease and ischemic cardiomyopathy.  

At the time of his death, the veteran was service-connected 
for residuals of cold injury, right foot, evaluated as 50 
percent disabling; residuals of cold injury, left foot, 
evaluated as 50 percent disabling; scar, residuals of shell 
fragment wounds, left anterior axillary fold (0 percent); 
scar, residuals of skin graft, donor site left thigh (0 
percent); peripheral neuropathy of the right lower extremity, 
evaluated as 40 percent disabling; peripheral neuropathy of 
left lower extremity, evaluated as 40 percent disabling; and 
squamous cell carcinoma of the lower extremities, evaluated 
as 50 percent disabling.  Basic eligibility to Dependents' 
Educational Assistance was also granted to the veteran during 
his lifetime.  

The veteran's death certificate shows that he died from 
coronary artery disease and ischemic cardiomyopathy.  There 
is no medical evidence showing that heart disease was present 
in service or within the veteran's first year post-service.  
The first evidence of record of heart disease is a private 
hospital report dated in March 1985, nearly four decades 
following the veteran's discharge from service.  Moreover, no 
medical opinion of record attributes heart disease to 
service.  

The Board also notes that a September 1987 rating decision 
denied service connection for valvular heart disease because 
there was no evidence that it was incurred in or aggravated 
by military service, nor was it determined to be secondary to 
the veteran's cold injury of the feet.  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2003).

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributing cause of death from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
the disease primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2003).

The appellant claims that the veteran's coronary artery 
disease and ischemic cardiomyopathy were etiologically 
related to his service-connected cold-injury residuals.  The 
Board finds that the medical evidence does not establish that 
the veteran's service-connected cold injury residuals, to 
include service-connected peripheral neuropathy and squamous 
cell carcinoma of the lower extremities, contributed 
substantially or materially to the cause of his death.  

With respect to the veteran's service-connected cold-injury 
residuals and peripheral neuropathy, the preponderance of the 
competent evidence does not show that such disabilities are 
related to the veteran's death.  Dr. Rivera, in his September 
2001 statement, suggested that it was as likely as not that 
the veteran's service-connected cold-injury residuals and 
peripheral vascular disease contributed to the veteran's 
death, however the February 2002 VA examiner did not agree.  
After considering both medical statements, the Board finds 
the February 2002 VA examiner's opinion to be more probative.  
First, the VA examiner had the benefit of reviewing the 
entire claims folder, including Dr. Rivera's statement, 
before arriving at an opinion.  On the other hand, there is 
no indication that Dr. Rivera reviewed the claims folder 
prior to making his statement.  Second, the VA examiner 
commented that it would be pure medical speculation to relate 
the veteran's heart disease to peripheral vascular disease or 
cold-injury residuals.  The examiner essentially stated that 
he was not aware of any medical evidence supportive of Dr. 
Rivera's contention that cold injury-induced blood vessels or 
nerve disease in the lower extremities in any way affects the 
arteries or muscles of the heart.  Dr. Rivera failed to 
provide rationale or medical evidence to support his 
conclusion that the veteran's death was caused by cold-injury 
residuals.  

Moreover, there is no evidence showing a nexus between 
service-connected squamous cell carcinoma and scars to the 
veteran's death.  

While the appellant believes that the veteran's death was 
caused by a service-connected disability, the Board notes 
that her opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Considering the medical evidence of record, the Board 
concludes that the veteran's service-connected disabilities 
did not cause or contribute substantially or materially to 
his death and his death is not otherwise related to service.  
There is no suggestion in the competent evidence of record 
that service-connected disability resulted in debility or 
impairment such that the veteran could not resist the effects 
of his fatal cardiovascular disease.  The Board sympathizes 
with the appellant; however, as the preponderance of the 
evidence is against the claim for service connection for 
cause of death, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Dependents' Educational Assistance under 38 U.S.C. Chapter 35

For the purposes of Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under conditions other then 
dishonorable, and had a permanent and total service-connected 
disability in existence at the date of death; or where the 
veteran died as a result of the service-connected disability.  
See 38 C.F.R. § 3.807(a) (2003).  

In this case, the veteran was honorably discharged from 
active duty.  Although the veteran did not die from a 
service-connected disability, the Board finds that the 
veteran had a permanent total service-connected disability at 
the time of his death.  

According to a May 1999 rating decision, it was determined 
that the veteran was eligible to receive Dependents' 
Educational Assistance, effective from January 1998 
(presumably due to permanent and total service-connected 
disability).  There was no change in the status of the 
veteran's service-connected disability from 1998 to the time 
of his death.  Accordingly, the Board finds that the 
appellant has met the conditions for eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.

Eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is allowed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



